Citation Nr: 0530710	
Decision Date: 11/15/05    Archive Date: 11/30/05	

DOCKET NO.  02-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the VARO in 
Waco, Texas, that, in pertinent part, denied entitlement to 
service connection for hypertension.  

This case was previously before the Board in November 2003 at 
which time it was remanded for further development.  As a 
result of that development, by rating decision dated in May 
2005, it was determined that new and material evidence had 
been received and service connection for PTSD was granted.  A 
disability rating of 10 percent was assigned, effective March 
20, 2000.  A rating of 30 percent was assigned, effective 
January 5, 2004.  It was also determined that new and 
material evidence had been received and service connection 
for dermatophytosis of the feet was granted.  A 
noncompensable disability rating was assigned, effective 
March 20, 2000.  

In a June 30, 2005, Statement of Accredited Representation, 
the veteran's representative indicated that the "claimant" 
(veteran) agreed with the assignment of the 30 percent 
disability rating for the veteran's PTSD.  With regard to the 
noncompensable rating for the skin disorder, the 
representative noted that the noncompensable rating was based 
on old medical reports and asked that an examination be 
provided the veteran for evaluation of his skin disorder.  In 
his September 15, 2005, written brief presentation, the 
representative essentially expressed dissatisfaction with the 
May 2005 written decision with regard to both PTSD and a skin 
disorder.  The representative claimed that no examinations 
had been scheduled by the Appeals Management Center or VA.  
The representative asked that the veteran be accorded 
examinations for the purpose of ascertaining the "nature and 
extent" of impairment attributable to the veteran's service-
connected PTSD and skin disabilities.  The Board construes 
these statements as expressing dissatisfaction with the May 
2005 rating determination.  These matters are referred to the 
RO for appropriate action.  Remaining before the Board for 
consideration at this time is the question of the veteran's 
entitlement to service connection for hypertension.


REMAND

The evidence of record is contradictory with regard to the 
etiology of the veteran's hypertension.  The record includes 
reports of treatment and evaluation of the veteran by W. M. 
M, M.D., reflecting the veteran had been seen by him for 
various purposes between 1989 and 2000.  The veteran's 
disabilities included chronic hypertension.  In a July 2005 
statement, the physician indicated that the veteran's PTSD 
was "directly related to and adversely affects his additional 
medical diagnoses of hypertension..."  Elaboration was not 
provided.  

Also of record is an August 2005 communication from a medical 
consultant with The American Legion.  She indicated she had 
reviewed the claims file and pertinent medical records.  She 
stated there was inadequate medical data available to qualify 
or quantify earlier symptoms of anxiety or depression as they 
related to the veteran's service-connected PTSD.  She noted 
there was evidence of poorly controlled hypertension despite 
pharmacologic intervention.  She concurred with the 
aforementioned physician that it was "at least as likely as 
not" that the veteran's service-connected PTSD contributed to 
and adversely affected his hypertension.

The veteran has not been accorded an examination by VA for 
the purpose of having a VA physician knowledgeable in 
cardiovascular disease review the claims folder, including 
the aforementioned medical evidence, and express an opinion 
as to the etiology of the veteran's hypertension.  The Board 
is aware that the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the duty to assist a 
veteran in the development of facts pertinent to a claim may, 
under appropriate circumstances, include the duty to conduct 
a thorough and contemporaneous medical examination, one which 
takes into account consideration of all evidence of record.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In view of the 
medical evidence of record, the Board believes that further 
development would be helpful and the case is therefore 
REMANDED for the following actions:  

1.  VA must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, VA should 
ensure that the notification requirements 
set forth in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) are fully complied 
with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for hypertension in 
the last several years.  After signing 
any necessary releases, any records 
indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the claims folder.  The 
veteran and his representative should 
also be notified of any unsuccessful 
attempts in this regard and be afforded 
an opportunity to submit the identified 
records.  

3.  Thereafter, the veteran should be 
provided with an examination by a 
physician knowledgeable in cardiology.  
The examiner must note in the examination 
report that the claims file was reviewed 
in conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should opine as to 
the etiology of the veteran's 
hypertension and express an opinion as to 
whether it is likely as not attributable 
to the veteran's active service and/or 
his service-connected PTSD.  Reference 
should be made by the examiner to the 
medical evidence of record, including the 
comments from Dr. M and the medical 
consultant with The American Legion.  The 
complete rationale for any opinion 
expressed by the examiner should be 
provided.

4.  Then, VA should readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.  He 
is advised that any failure, whether of good cause, to report 
for any scheduled examination could result in the denial of 
his claim.  38 C.F.R. § 3.655.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

